Citation Nr: 1403047	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-29 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of injury to the lumbosacral spine, with herniated nucleus pulposus of L4-L5, post chymopepsin treatment, with traumatic arthritis of the lumbosacral spine and sacro-iliac joints (lumbosacral spine disability), currently rated 20 percent disabling. 

2.  Entitlement to an increased initial rating for service-connected tricompartmental osteoarthritis of the left knee (left knee arthritis), currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to September 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased rating for the lumbosacral spine disability.  A July 2010 rating decision granted service connection for left knee arthritis, and assigned a 10 percent rating.  The Veteran continues to appeal for a higher initial rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges the holding under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, in Rice, the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In this case, the Veteran has filed a claim for TDIU which was denied by the RO.  The Veteran filed a timely appeal and the RO issued a statement of the case in August 2013 but the Veteran did not perfect a timely appeal to this issue and has not raised the issue of entitlement to unemployability since.  Therefore, the Board finds that the issue of entitlement to a TDIU is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).

In a Report of General Information (VA Form 21-0820), dated in October 2012, the Veteran stated that he failed to appear for a VA compensation examination on October 11, 2012, because he was receiving a narcotic injection in his back by Thomas L. Windham, M.D.  He also stated that he was to receive another such injection on October 25, 2012.  The VA examination was rescheduled for December 2012.

Dr. Windham submitted treatment records in response to a June 2009 VA request.  Therefore, these more current treatment records are not contained in the Veteran's claims file, and these treatment records should be obtained.

The October 2012 knee and lower leg examination noted that the Veteran had left knee surgery in June 2012.  There is no other indication in the record that the Veteran has had a left knee surgery since the arthroscopic chondroplasty in November 2007.  When the VA is put on notice of the existence of pertinent treatment records, as here, it must seek to obtain those records before proceeding with the appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the information necessary to acquire his complete clinical records pertaining to any lumbosacral spine condition or left knee treatment from Dr. Windham after June 2009, and treatment pertaining to any left knee procedure performed in June 2012.  Any negative response should be in writing, and associated with the claims file. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

